DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: the chemical formula for the polymerizable hydrophilic side-chain siloxy-based methacrylate monomer does not contain a methacrylate moiety, therefore claim 1 and dependent claims 2-8 are indefinite. (see instant Ex. 1-4 for structures containing a methacrylate moiety).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driver (US 8,980,972).
Regarding claims 1-3 and 5-6:  Driver (US ‘972) discloses polymerizable materials for contact lenses [abstract], wherein Driver (US ‘972) discloses Example 6, Formulation LN007/2/334  [Ex. 6; 36:18-37:40; Table 3, Formulation LN007/2/334] contains 9.83 wt% SIMA-PC (poly(dimethylsiloxane), monomethacryloxypropyl substituted, [2-(trimethylammoniumethyl) phosphate, inner salt]-3'-oxypropyl terminated (m+n ≈ 5; avg. M ≈ 990 g/mol) [Ex. 1; 30:37-32:67; Table 4]), 4.91 wt% MPC (2-methacryloyloxyethylphosphorylcholine [Table 4]), 63.88 wt% HEMA (2-hydroxyethylmethacrylate [Table 4]), 9.83 wt% VP (N-vinylpyrrolidone [Table 4]), 9.83 wt% SC1 (3-methacryloxy-2-hydroxypropoxy)propyl-bis(trimethylsiloxy)-methylsilane (aka Sigma) [Table 4]), 0.74 wt% EGDMA and 0.98 wt% PD16 [Ex. 6; 36:18-37:40; Table 3, Formulation LN007/2/334].  Driver (US ‘972) discloses SIMA-PCs having w from 0 to 15 [24:66-25:18].  
Driver (US ‘972) discloses SIMA-PCs having w from 0 to 15 [24:66-25:18].  Driver (US ‘972) does not specifically disclose SIMA-PC of Ex. 6 having m and n = 1 (i.e. w = 0).  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].  
Alternatively, Driver (US ‘972) does not specifically disclose SIMA-PC of Ex. 6 having m and n = 1; (i.e. m + n = 2).  However, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979) [See MPEP 2144.09].  Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -O-Si(CH3)2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) [See MPEP 2144.09].
    Note SIMA-PC:

    PNG
    media_image1.png
    326
    428
    media_image1.png
    Greyscale
[Ex. 1; 30:37-32:67; Table 4]; 

    PNG
    media_image2.png
    231
    562
    media_image2.png
    Greyscale
[24:66-25:18].  
Regarding claims 7-8:  Driver (US ‘972) discloses formation of hydrogel contact lenses [Ex. 6; 15:20-52, 36:18-37:40; Tables 3-4]. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driver (US 8,980,972) as applied to claim 3 above, and further in view of Schorzman et al. (US 2007/0142583).
Regarding claim 4:  Driver (US ‘972) discloses the basic claimed composition [as set forth above with respect to claim 3].
Driver (US ‘972) does not disclose 4-t-butyl-2-hydroxycyclohexylmethacrylate.  However, Schorzman et al. (US ‘583) disclose contact lenses prepared from cationic hydrophilic siloxanyl monomers [abstract; 0008, 0040], wherein Schorzman et al. (US ‘583) discloses 4-t-butyl-2-hydroxycyclohexylmethacrylate (TBE) as a toughening agent [0052].  Driver (US ‘972) and Schorzman et al. (US ‘583) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of contact lenses prepared from cationic hydrophilic siloxanyl monomers.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined 4-t-butyl-2-hydroxycyclohexylmethacrylate, as taught by Schorzman et al. (US ‘583) in the invention of Driver (US ‘972), and would have been motivated to do so since Schorzman et al. (US ‘583) discloses 4-t-butyl-2-hydroxycyclohexylmethacrylate as a toughening agent [0052].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767